Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed March 15, 2022 has not been entered.

Continuation of 3. NOTE:  Claims 1 has been extensively amended. 

In particular, Applicant has amended claim 1 to recite: 
	“second moiety B” in line 16; 
	“said acetylene unit U to said surface anchor moiety A” in line 19;
	“attaching two phenyl rings one to another of the plurality of units of B” in lines 22-23
	“remain within the Helmholtz-layer at said electrically addressable surface S” in line 25; and
	“wherein A comprises a sulphur anchor and ethylenediaminetetraacetic acid, wherein the plurality of units of B comprise constituents selected from the group consisting of (OPEn), (OPVm), or (OPI), wherein n and m are of variable number, wherein the surface S comprise a material selected from the group consisting of noble metals, titanium oxide, Si, and Ge, wherein P comprises a redox-active naphtoguinone chromophore. comprising a trialkylsilane, decorated in its periphery at one of the alkyl groups of the trialkylsilane) with the redox-active naphtoquinone chromophore, wherein P is bonded to the acetylene unit U via an electrochemically breakable bond b, and wherein 6 comprises a carbon silicon electrochemically breakable bond linking U to P” in lines 27-37.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 




Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.


Response to arguments as they relate to the rejection of the claims filed on August 16, 2021.
Maintained Objections/Rejections
Claim Rejections - 35 USC § 102
The rejection of claims 1-7, 11, 13, 14, 16, 26-28 and 30-35 is maintained under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Markus Gantenbein (Thesis, University of Basel, 2015, 1-164).
Regarding claims 1-7, 11, 13, 14, 16 and 30-35, Gantenbein teaches the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). SAM formation is shown below:


    PNG
    media_image1.png
    183
    1002
    media_image1.png
    Greyscale

                                                                                       
    PNG
    media_image2.png
    100
    223
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    1084
    media_image3.png
    Greyscale

acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization (interpreted as binding molecular compounds M and second molecular compounds M2 to cleaved compounds C’ and second set of C’, and free acetylene) leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; and azide, claims 1-3, 6, 7, 11 and 13) (pg. i, last partial paragraph; and pg. ii, first partial paragraph). A naphtoquinone chromophore is shown below:

    PNG
    media_image4.png
    181
    325
    media_image4.png
    Greyscale

Gantenbein teaches a new protecting group (interpreted as  protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1-4) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches that reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety (interpreted as a redox-active naphtoquinone, claim 4) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediaminetetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte), which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; molecular backbone B short enough; and binding molecular compound M, claims 1, 5, 6, 11, 14 and 16) (pg. 80, entire page; pg. 80, Figure 27; and pg. 88, Table 7). Figure 27 is shown below:

    PNG
    media_image5.png
    466
    1076
    media_image5.png
    Greyscale

cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; and binding M at U subsequent to cleaving, claims 1, 6, 13, 16 and 30-35) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34). Gantebein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (pg. 88, first full paragraph, lines 5-6).
	Regarding claims 26-28, Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claims 26-28) (pg. 25, last partial paragraph). Gantenbein teaches that electrochemical properties of the series 1-5 were of particular  localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claims 26-28) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 63, first partial paragraph, lines 1-3).
Gantenbein meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as indicated by the Mayor 2 decl. (filed August 13, 2021), Gantenbein does not teach that “said molecular backbone B has a length short enough for said third protecting moiety P to remain within the Helmholtz-layer at said surface S to be responsive to said electric potential (Applicant Remarks, pg. 9, third and fourth full paragraphs).
Regarding (a), although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that the Mayor 2 decl. was not rebutted by the Examiner in the Office Action mailed 11/15/2021, is not found persuasive. It is noted that in the reply filed 08-16-2021, Applicant did not provide a single argument directed to the 35 USC 102 rejection based on the Mayor 2 decl. Applicant argued that amendments to claim 1 were sufficient to overcome the rejection of record and, thus, it was not required for Applicant to distinctly and specifically point out the supposed errors in the Examiner’s actions as required by 37 CFR 1.111(b) (See; Applicant Arguments filed 08-16-2021; pg. 10, first partial paragraph). However, Applicant’s amendments to instant claim 1 were insufficient to overcome the rejection of record.  Thus, there were no arguments requiring the Examiner’s response. Applicant’s assertion that the Mayor 2 decl. (filed August 13, 2021) indicates that Gantenbein does not teach that “said molecular backbone B has a length short enough for said third protecting moiety P to remain within the Helmholtz-layer at said surface S to be responsive to said electric potential”, is not found persuasive. As an initial matter, it is noted that instant claim 1 is very broadly recited such that no specific molecular backbone B having any specific length is recited in instant claim 1. The Examiner notes that the Mayor 2 decl., which is not covered under a specific rule (filed on August 16, 2021) is insufficient to overcome the 35 USC 102 rejection and the 35 USC 103 rejection because: (1) the Mayor 2 decl. fails to set forth facts to support the declaration as provided in the Affidavit; (2) the Mayor 2 decl. refers only to a system that is not described in the referenced Application and not recited in the instant claims; and/or (3) the Mayor 2 decl. includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function, and does not identify a structure for the anchored molecular compounds used in the method, such that there is no indication in the Mayor 2 decl. (and/or no recitation in instant claim 1) regarding: (i) the identity of the molecular backbone B (e.g., whether it is an acetylene moiety; a biphenyl acetylene moiety; a phenyl acetylene moiety; a silyl acetylene, etc.); (ii) whether the substrate S comprises a Helmholtz layer; (iii) what specific length of molecular backbone B is “short enough” for the protecting moiety P to remain within a Helmholtz layer; (iv) the structure of the Helmholtz layer including substrate materials, depth, etc.; and (v) whether the protecting group P actually remains within a Helmholtz layer. Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreting a silyl acetylene moiety or the acetylene moiety as molecular backbone B that has a length short enough for the protection moiety P to remain within the Helmholtz layer; or that can be adjusted to be short enough); and that immobilized acetylenes that enable the specific addressability of the desired reaction site (interpreting acetylene moieties as molecular backbone B that has a length short enough for the protection moiety P to remain within the Helmholtz layer; or the can be adjusted to be short enough). Thus, the Examiner has interpreted length of molecular backbone B as recited in Gantenbein to be “short enough”. The Mayor 2 decl. is insufficient to overcome the 35 USC 102 and, thus, claims 1-7, 11, 13, 14, 16, 26-28 and 30-35 remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 11, 13, 14, 16, 26-28 and 30-35 is maintained under 35 U.S.C. 103 as being unpatentable over Markus Gantenbein (Thesis, University of Basel, 2015, 1-164; of record) in view of Sander (Thesis, University of Basel, 2014, 1-155).
Regarding claims 1-7, 11, 13, 14, 16 and 30-35, Gantenbein teaches the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). SAM formation is shown below:


    PNG
    media_image6.png
    197
    1075
    media_image6.png
    Greyscale

                                                                                       
    PNG
    media_image7.png
    150
    335
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    272
    1084
    media_image3.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization (interpreted as binding molecular compounds M and second molecular compounds M2 to cleaved compounds C’ and second set of C’, and free acetylene) leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; and azide, claims 1-3, 6, 7, 11 and 13) (pg. i, last partial paragraph; and pg. ii, first partial paragraph). A naphtoquinone chromophore is shown below:

    PNG
    media_image8.png
    213
    383
    media_image8.png
    Greyscale

Gantenbein teaches a new protecting group (interpreted as  protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1-4) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety (interpreted as a redox-active naphtoquinone, claim 4) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediaminetetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte), which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; molecular backbone B short enough; and binding molecular compound M, claims 1, 5, 6, 11, 14 and 16) (pg. 80, entire page; pg. 80, Figure 27; and pg. 88, Table 7). Figure 27 is shown below:

    PNG
    media_image5.png
    466
    1076
    media_image5.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; and binding M at U subsequent to cleaving, claims 1, 6, 13, 16 and 30-35) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34). Gantebein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (pg. 88, first full paragraph, lines 5-6).
	Regarding claims 26-28, Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claims 26-28) (pg. 25, last partial paragraph). Gantenbein teaches that electrochemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claims 26-28) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claims 26-28) (pg. 63, first partial paragraph, lines 1-3).
Gantenbein does not specifically exemplify a carbon-carbon triple bond that directly bonds two phenyl rings one to the other (instant claim 1, in part).
Regarding claim 1 (in part), Sander teaches composite materials created by click chemistry, wherein to avoid the synthesis of individual thiolate ligands for stabilizing gold nanoparticles with special function, click chemistry was used to tailor the stabilizing organic shell, such that redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected gold nanoparticles (pg. 5, third full paragraph). Sander teaches that the fabrication of DNA-based circuit elements requires the spatially defined immobilization of chemical building blocks to the DNA strand that, because of their electronic structure, are capable of electrical switching or charge storage; and that the previous concepts to add functions by click chemistry to azide functionalized Au NPs can be used to build responsive nanocomposite materials, wherein Peng and co-workers modified Au NPs by click chemistry to yield pH and temperature responsive nanocomposites (pg. 6, third full paragraph, lines 1-3; and pg. 6, last partial paragraph).Sander teaches newly developed ligands that show two key features, such that to stabilize gold nanoparticles (Au NPs) benzylic thioethers moieties were used, which are flexible enough to enwrap the gold nanoparticles, tert-butyl decorated bridging phenyl rings were used to shield the Au NPs from agglomeration and further growing by establishing a sterical demanding organic shell around the particles (Figure 9) (pg. 17, first full paragraph; and Figure 9). Figure 9 is shown below:

    PNG
    media_image9.png
    413
    1087
    media_image9.png
    Greyscale

Sander teaches that to add function to the synthesized Au NPs the linear ligand was modified, wherein at the center unit the tert-butyl moiety was exchanged by an oligophenylene ethylene (OPE) rod with a tri-isopropylsilyl group (TIPS) protecting the terminal acetylene, such that after deprotection of the acetylene, followed by a wet chemical oxidative coupling protocol, it was possible to build up covalent interlinked oligomer Au NP structures (interpreted as a carbon-carbon triple bond between two phenyl rings; terminal acetylene T; protecting group; OPE; and decorated at its periphery, claim 1) (pg. 17, last full paragraph). Sander teaches that the advanced Au NPs were also coupled to oligomers in the same manner as described, such that the interparticle distances of the benzyl ligands and pyridine ligands were compared, wherein the distance between the coupled Au NPs stabilized by pyridine derivatives matched the calculated lengths of the linking structures, while the Au NPs stabilized with benzyl derivatives showed shorter interparticle distances (interpreted as adjusting the distance) (pg. 18, first full paragraph). Sander teaches in Figure 11, ligand-stabilized monofunctional Au NPs and NP dimers (pg. 19, Figure 11). Figure 11 is shown below:

    PNG
    media_image10.png
    569
    678
    media_image10.png
    Greyscale

Figure 28 that the decorated bridging phenyl rings in the form of an oligophenylene ethylene (OPE) rod, such that the OPE rod can vary in length to tune the Au NP distance, wherein the phenyl rings are separated by carbon-carbon triple bonds that can act as a molecular wire (interpreted as tuning is by adjusting the number of units; tunable spacing; and two phenyl rings separated by a carbon-carbon triple bond) (pg. 153, second full paragraph, Figure 28). Figure 28 (in part) is shown below:

    PNG
    media_image11.png
    392
    362
    media_image11.png
    Greyscale
             
    PNG
    media_image12.png
    491
    341
    media_image12.png
    Greyscale

Sander teaches that by exchanging the t-butyl groups with other sterical demanding and functional units, the NP’s properties can be tuned in means of solubility, redox activity, fluorescence, bio capability, or additional functional moieties for further coupling reactions (interpreted as tuning; and adjusting tunable spacing; and the number of molecular backbone units) (pg. 154, last full paragraph).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the fabrication of responsive nanocomposite materials including nano electronic devices as exemplified by Sander, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or combine the acetylene building blocks and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligophenylene ethylene (OPE) rod comprising a TIPS protecting group, wherein the OPE can be used to tune the Au NP distance as taught by Sander with a reasonable expectation of success in tuning the properties of functional composite materials such as tuning solubility, redox activity, fluorescence, and/or bio capability. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to substitute the thioether anchor molecules as exemplified by Sander with the diazonium salts including EDTA derivatives as exemplified by Gantenbein with a reasonable expectation of success in minimizing the number of chemical steps for the formation of a surface-active layer; in producing surfaces suitable for the electrografting of SAMs including ITO surfaces; and/or for post-functionalization of surfaces using mild click chemistry conditions.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Examiner did not make a rebuttal of facts regarding the sworn testimony in the Mayor 2 decl., such that the Examiner has not made a prima facie case of obviousness (Applicant Remarks, pgs. 10-12, entire page; and pg. 13, first partial paragraph); (b) Applicant’s dispute that the Examiner has the authority to interpret Gantenbein and Sander in conflict with Mayor 2 decl. without the Examiner as demanded providing the Examiner’s affidavit under 37 CFR 1.104(d)(2) (Applicant Remarks, pg. 13, first full paragraph); and (c) a Helmholtz layer is well known in the art and Applicant’s specification does not have to provide a detailed description of it so it is incorrect to say that there is no recitation of a Helmholtz layer (Applicant Remarks, pg. 14, first full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Mayor 2 decl. and why the Mayor 2 decl. is insufficient to the Mayor 2 decl. to overcome the 35 USC 103 rejection. Applicant’s assertion that the Examiner did not make a rebuttal of facts regarding the sworn testimony in the Mayor 2 decl., such that the Examiner has not made a prima facie case of obviousness, is not found persuasive. As an initial matter, it is noted that instant claim 1 is very broadly recited, such that no specific molecular backbone B having any specific length, electrically addressable surface S, first moiety A, second moiety B, acetylene unit U, compounds C, second moiety B, anchor moiety A, plurality of units, the presence or absence of a Helmholtz layer, etc. are recited in instant claim 1. Moreover, the Examiner notes that although Applicant incorporated the Mayor 2 decl. into the response filed 08-16-2021, Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Furthermore, Applicant has failed to indicate which of the arguments of the Mayor 2 decl. have not been not addressed. Thus, the claims remain rejected for the reasons of record.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments; as well as, the Examiner’s response to Applicant’s arguments in the Office Action mailed November 15, 2021. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 Applicant’s assertion that the Examiner does not have the authority to interpret Gantenbein and Sander in conflict with Mayor 2 decl., and Applicant demands that the Examiner provide an Examiner’s affidavit under 37 CFR 1.104(d) (2), is not found persuasive because: (i) the rejection is not based on the personal knowledge of the Examiner as encompassed by 37 CFR 1.104(d)(2); instead, the Examiner’s interpretation of the claim language is based on the broadest reasonable interpretation of the claims in light of the Specification, which is consistent with MPEP 2111; and (ii) Applicant fails to specifically point out the asserted contradictions between the Examiner’s interpretation of the claim language and the Mayor 2 declaration, such that it is completely unclear to the Examiner what Applicant believes contradicts the Mayor 2 declaration. Because Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), the claims remain rejected for the reasons of record.
	Regarding (c), Applicant’s assertion that a Helmholtz layer is well known in the art and Applicant’s specification does not have to provide a detailed description of it so it is incorrect to say that there is no recitation of a Helmholtz layer, is not persuasive. The Examiner believes that Applicant may have misunderstood the Examiner’s response to Applicant’s argument (in the Office Action mailed 11-15-2021). The Examiner noted that there is no recitation in instant claim 1 that the addressable surface comprises a Helmholtz layer. Thus, the claims remain rejected for the reasons of record.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639